Citation Nr: 1737284	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  12-32 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran had active military service from February 1982 to July 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, increased the rating for PTSD from 30 to 50 percent disabling, effective January 29, 2010, and continued the 10-percent rating for vasovagal syncope.

In a March 2014 rating decision, the Veteran was assigned a temporary 100-percent rating, effective May 31, 2013 to July 31, 2013, due to hospitalization for an inpatient PTSD program.  Thereafter, the 50-percent rating was reassigned.

The Veteran testified before the undersigned at a Board hearing via video conference in December 2015.  A transcript of the hearing has been reviewed and associated with the claims file.

In March 2016, the Board remanded the case for additional development.  While the case was on remand, in an August 2016 rating decision, the Agency of Original Jurisdiction (AOJ) granted an increased rating for vasovagal syncope from 10 to 30 percent, effective in January 2010.  The rating decision informed the Veteran that 30 percent was the maximum allowable rating, and that the action constituted a full grant of benefits.  There is no indication in the file that the Veteran disputed that fact or the assigned effective date.  Hence, that issue is not before the Board and will not be addressed in the decision below.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date).

After the AOJ returned the case to the Board, the Veteran submitted additional evidence, for which she waived initial AOJ review and consideration.  In light of the waiver, the Board may properly consider the evidence in this decision without the necessity for a remand.  See 38 C.F.R. § 20.1304 (2016).


FINDING OF FACT

The evidence of record shows that for the period prior to May 31, 2013, and from August 1, 2013, the Veteran's PTSD has manifested with symptomatology reflective of reduced reliability and productivity; neither occupational and social impairment with deficiencies in most areas, nor an inability to establish and maintain effective relationships has been shown.


CONCLUSION OF LAW

The requirements for a rating in excess of 50 percent for PTSD for the period prior to May 31, 2013, and from August 1, 2013 forward have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.130, Diagnostic Code (DC) 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Prior to issuance of the August 2010 rating decisions, via letters dated in February and March 2010,, VA provided the Veteran with notice.  Additionally, VA has a duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs), non-VA, and VA treatment records, including the VA examination reports are in the claims file.  Neither the Veteran nor her representative has asserted that there are additional records to obtain.  As such, the Board will proceed to the merits of the appeal.

Applicable Law and Regulation

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, see 38 C.F.R. §§ 4.1, 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment.  38 C.F.R. § 4.10.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Nonetheless, separate, or staged, ratings can be assigned for separate periods during the rating period on appeal based on the facts found.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Criteria

An anxiety disorder which produces occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, warrants a rating of 50 percent.  38 C.F.R. § 4.130, DC 9411.

A 70-percent evaluation applies when a veteran's occupational and social impairment reflects deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  Id.

A 100-percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (also known as "the DSM-5").  38 C.F.R. § 4.130.  VA implemented DSM-5, effective August 4, 2014; and, the Secretary, VA determined that it does not apply to claims certified to the Board prior to August 4, 2014.  79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The RO certified the Veteran's appeal to the Board in January 2014.  Hence, DSM-IV is the governing directive. 

The symptoms recited in the criteria in the General Rating Schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Nonetheless, the Court of Appeals for the Federal Circuit (Federal Circuit) acknowledged the "symptom-driven nature" of the General Rating Formula.  The Federal Circuit observed that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (emphasis added).  The Federal Circuit explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.

Discussion

Historically, a January 2001 rating decision granted service connection for PTSD and assigned a 30-percent rating, effective in September 1999.  VA received the Veteran's current claim for an increased rating in January 2010.

After reviewing the pertinent medical and lay evidence of record for the rating period on appeal, the Board finds the Veteran's overall psychiatric disability picture is more nearly is manifested by occupational and social impairment with reduced reliability and productivity.

In her various written submissions and hearing testimony, the Veteran has consistently asserted that she should be rated higher than 50 percent because her disability impacts virtually every facet of her life.  In addition to the impairment caused by her symptomatology, she asserts that the demands in time and effort of keeping her medical appointments places her employment at risk.  In her informal claim (01/29/2010 VBMS-VA Form 21-4138), she asserted that she experienced insomnia, nightmares, poor concentration, and memory loss.
The May 2010 examination report reflects that the examiner conducted a review of the Veteran's electronic records as part of the examination.  The Veteran denied any hospitalization as of the date of the examination, and she assessed the effectiveness of her outpatient therapy as fair, noting that she was just coping.  She reported daily depression and suicidal ideation via drowning twice in a week approximately four days prior to the examination.  She denied any intent to harm herself.  The Veteran reported difficulty staying asleep, nightmares twice a week during the period of the anniversary date of her trauma, and moderate panic attacks two to three times a week that lasted about 10 to 15 minutes.  She also reported irritability, that she was angered easily, and that she had crying spells twice a week.  Socially, the Veteran lived alone in a rented room.  Although she had friends, she tended to keep to herself.  She helped her siblings care for her parents.  She denied any suicide attempts.  

Mental status examination revealed the Veteran as well dressed, soft spoken, and cooperative.  She did not display any remarkable psychomotor activity; her affect was constricted, mood depressed, and she was easily distracted.  She was alert and oriented times 3.  The examiner noted the Veteran's thought content to be ruminating, but there was no evidence of rituals, delusions, or hallucinations.  There was no suicidal homicidal ideation.  As noted, the Veteran reported a recent instance of suicidal ideation, but the examiner noted none at the examination.  The Veteran's impulse control was good, and she had no issues with her activities of daily living.  Her immediate memory was mildly impaired.  Occupationally, she worked full time as an administrative coordinator for the county and was pursuing a master's degree in Public Administration.  The Veteran reported that she viewed her work environment as hostile, and she feared that she would be laid off due to having so many medical appointments.  The examiner noted these factors and assessed Axis V Global Assessment of Functioning (GAF) at 50.  (05/07/2010 VBMS-VA Examination)

The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  A GAF of 50 is at the very top end of the range of 41 to 50 and is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or, any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

The Board takes note of both the assessed GAF and the Veteran's reported suicidal ideation.  Recent precedent has shed additional light on disability pictures that involve suicidal ideation.  Specifically, it is listed among the criteria for a 70 percent rating and the mere presence of suicidal ideation alone may render that rating appropriate, regardless of whether a claimant had any intent or plan to act on it, or was hospitalized.  See Bankhead v. Shulkin, 29 Vet.App. 10, 20 (2017) ("[T]he presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment with deficiencies in most areas.")  Upon full consideration of this factor, however, the Board finds that the totality of the evidence shows that the Veteran's impairment as of the May 2010 examination was reduced reliability and productivity.  38 C.F.R. § 4.10.  In other words, the evidence in this case fails to demonstrate that her suicidal ideation, or any other symptom shown, has impaired her socially or occupationally beyond that contemplated by the presently assigned rating.  

While her disability impairs her as she asserts, the evidence shows that the Veteran remained independent in her functioning socially and occupationally.  Although she tended to isolate, she still reported friendships, and frequent intimate involvement with her family via the care of her parents.  Further, as noted, the Veteran worked full time and was pursuing an advanced degree.  As evidence dated later in the rating period reflects, she successfully completed her studies for a Master's in Public Administration.  The examiner noted that the Veteran was fully capable of managing her benefits.  Hence, notwithstanding her continued depressed mood and panic attacks, the Veteran's symptoms did not deprive her of her ability to function independently.  Hence, the Board finds that her impairment more nearly approximated the assigned 50 percent rating.  38 C.F.R. §§ 4.1, 4.10.

The outpatient records for the period both before and after the May 2010 examination are consistent with the 50 percent rate of impairment due to the PTSD.  Outpatient records dated in November 2009 note the Veteran's report of complaints and symptoms similar to those reported at the examination.  In addition, however, she also reported active involvement in the creative arts via singing and dancing, that she had started to confide in a younger sister, and that she immersed herself in her work as a distraction from negative thoughts.  She denied mood swings and she denied suicidal or homicidal ideation.  The examiner noted that while the Veteran displayed a depressed mood, she was well groomed, her thoughts were organized, and there was no evidence of delusions, or visual or audible hallucinations.  (01/07/2010 VBMS-Medical Treatment-Government Facility; 01/29/2010 Medical Treatment-Government facility, 2nd Entry, p. 1, 5-6, 14)   

In March 2010, the Veteran underwent a neuropsychological evaluation as part of a workup related to assess symptoms of her other service-connected disabilities.  The report noted the Veteran's complained-of sense of loneliness and persistent depression, to include work-related stress.  The examiner administered the MMPI-II to the Veteran, and her profile was deemed valid.  The results suggested that the Veteran was suspicious, distrustful, and that she had significant generalized anxiety, depressive thoughts, and that she might feel somewhat isolated.  (04/22/2010 VBMS-Medical Treatment-Government Facility, p. 1-4)  Based in part of the results of the assessment, subsequent examiners noted that the Veteran would experience periods of decreased performance due to her symptoms.  (02/24/2011 VBMS-Medical Treatment-Government Facility).  The Board finds that the evidence of record shows this to be the case.

In an outpatient entry dated in April 2011, the Veteran reported a suicide plan in 2010 on Mothers' Day, which she did not act on.  She denied any current suicidal ideation, plan, or intent, and she expressed hope for the future.  (11/13/2012 VBMS-Medical Treatment-Government Facility, p. 23-24)  It is unclear whether this represents an instance of suicidal ideation separate from the one the Veteran reported at the May 2010 examination.  In either case, despite the obvious seriousness of this symptom, the record fails to demonstrate that this had any material impact on her social and occupational functioning.  The Board also notes that during this period, while her reported symptoms remained consistent, she remained active in her church choir, and she dated a minister for a period of time.  (Id., p. 2)

The Veteran's Vet Center therapy records, and the lay statement of her sister, reflect that the Veteran's symptoms, while chronic and perhaps not significantly improved, remained consistent.  (See 11/03/2012 VBMS-Correspondence; 02/09/2011 VBMS-Buddy Statement).  

The January 2013 VA examination report reflects that the examiner conducted a review of the claims file as part of the examination.  The examiner confirmed the Veteran's diagnosis of PTSD, and that she manifested with only one acquired mental disorder.  The examiner determined that the Veteran's symptoms for VA rating purposes were depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting, distrust of others, and irritability.  The Veteran continued to attend a trauma group at the Vet Center and she had applied for the two-month inpatient program.  She reported further that she continued to live alone in close proximity to her family and elderly parents.  The Veteran also reported that she had worked for the county for eight years, and that she continued to work there.  (01/31/2013 VBMS-Medical Treatment-VA Examination, p. 7-8)

The examiner indicated in the examination report that the Veteran's level of impairment from her symptomatology was occupational and social impairment with deficiencies in most areas.  When taken in the context of applying the rating criteria, the Board acknowledges that the indicated level of impairment is 70 percent.  See 38 C.F.R. § 4.130, DC 9411.  However, the objective findings do not support that level of impairment.  The examiner assessed Axis V GAF at 55, which is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); or, moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Further, as noted, the Veteran continued to work full time, and the examiner assessed her as competent to manage her finances.  She remained independent in activities of daily living and her daily functioning.  Moreover, the examiner determined that the Veteran did not manifest with suicidal or homicidal ideation, delusions, hallucinations, or other symptoms of the 70-percent criteria, nor is there specific evidence of deficiencies in most areas.  Hence, the Board finds that the Veteran's level of impairment continued to manifest a reduced reliability and productivity represented by a 50 percent evaluation.  38 C.F.R. §§ 4.10, 4.130, DC 9411.

As noted in the Introduction, from May 31 to July 31, 2013, the Veteran participated in a two-month inpatient PTSD program where she participated in group and individual therapy to assist her in developing additional coping skills.  The Discharge Summary notes that the Veteran applied for the program primarily due to increased difficulty functioning because of her chronic fatigue syndrome (CFS), and also because of nightmares and anniversary events.  She was in receipt of a total rating for that period of time.  Her GAF at discharge was 70.  (03/26/2014 Medical Treatment-Government Facility)

At the Board hearing, the Veteran's testimony was essentially consistent with her prior written submissions of record.  At this point in time, the Veteran no longer worked for the county but a VA service organization (VSO).  She testified that her productivity was down due to loss of concentration; she was forgetful, irritable, and found it hard to work in a group, so she tended to isolate more.  The Veteran testified further that she had social challenges due to having grown more suspicious and guarded.  Loud noises and confrontational people triggered anxiety attacks that required that she retire to her private office where she could decompress and gather herself.  She also testified that assisting MST claimants also was a trigger for her symptoms.  She described her boss as in-your-face, curt, and rude, and he reminded her of her assailant.  The Veteran testified that she continued with her counseling every other week, but her most recent performance evaluation was lower than her previous one, and that it was getting harder for her to get up and go to work due to low energy and fuzzy thinking.  She described her social life as a small circle of friends, family, a college friend, and a few people at her church-all of whom she kept at a distance.  She also testified that she no longer was interested in dating.  (12/10/2015 VBMS-Hearing Testimony)
In light of the fact that the Veteran testified that she had attended a therapy session just a day or so prior to her hearing, the Board remanded the case to insure that all current and relevant treatment records were in the claims file.  As noted, the Veteran is service connected for a number of other disabilities, to include CFS and headaches.  It was in conjunction with those disabilities and the Veteran's complaints of low energy and reduced cognitive functioning that the earlier referenced neuropsychological evaluation was conducted.  Further, the records added while the case was on remand reflects that in conjunction with a vocation change, the Veteran applied for, and received, work-related accommodations under the Americans with Disabilities Act (ADA), to include the necessity that she keep her medical appointments.

The Veteran's position with the county was eliminated due to budgetary actions, and she applied for state vocation and rehabilitation services.  A March 2016 non-VA evaluation of her was conducted in connection with her application.  The Veteran asked for either a vocation change or accommodations under the ADA.  The report (05/13/2016 VBMS-Medical Treatment-Non-Government Facility) reflects that the Veteran noted ongoing confrontations with her supervisor, and that his accusations that she was insufficient in the performance of her duties had caused an increase in her depression, and had triggered feelings of insecurity and anxiety.  The examiner also noted that the Veteran's records described the impact of her co-morbidities.  Her current position was a VSO.  

The mental status examination revealed the Veteran as alert and oriented, and her insight and judgment were fair.  She denied hallucinations or delusions and-interestingly, she denied any history of suicidal ideation, intent or plan.  The examiner noted that diagnostic tests administered suggested the Veteran's ability to sustain concentration and exert mental control was in the average range.  Her auditory memory was low average.  Her MMPI-II profile, which was deemed valid, indicated high levels of depressive and anxiety symptoms; and the BDI-II suggested a severe level of clinical depression and anxiety.  The examiner noted the Veteran's symptoms to be low mood, high anxiety, flashbacks, disassociation, and numerous somatic complaints, and entered DSM-5 diagnoses of PTSD with dissociative symptoms, and major depressive disorder.  The examiner opined that the intensity of the Veteran's symptoms would fluctuate, such that she would have periods of high levels of efficiency and other times of decreased efficiency.  The examiner assessed the Veteran as an excellent candidate for vocation and rehabilitation services.

The Board notes the Vet Center reports and a subsequent statement by the Veteran's sister.  The former reported the Veteran's symptoms as of December 2015, which were consistent with past reports.  The Veteran's sister described the Veteran's forgetfulness and failure to notice things in plain view, and that she loses track of her direction when driving.  Additionally, she continued to be distrusting.  (12/14/2015 VBMS-Third Party Correspondence; 12/14/2015 Buddy Statement)  As noted earlier, there is no disputing the chronicity of the Veteran's symptoms, but the salient issue is her degree of impairment resulting from her PTSD symptoms.  As noted, her low energy is addressed by her service-connected CFS, which is separately rated, as are her headaches, vasovagal syndrome, gastritis, and left (minor) shoulder disabilities.  Concerning her PTSD, the evidence of record shows that, while her social functioning is impaired, she has not lost the ability to form and maintain meaningful relationships.  The May 2016 report noted that the Veteran reported several interests and pastimes, though her chronic fatigue and pain made it difficult to pursue them.  Further, she maintains interaction with her family, and she is active in her church.  As noted earlier, she has earned a Master's in Public Administration, she works full time despite her occupational impairment, and the evidence shows that her disturbance of mood and motivation has not deprived her of her ability to function independently.  The overall record, with one exception, is one of denials of suicidal or homicidal ideation; those that have occurred have not been shown to have had functional effects at work or in her relationships with others beyond that already contemplated by the 50 percent rating in effect.

Thus, the Board finds that the preponderance of the evidence is against a finding that the Veteran's PTSD manifests with deficiencies in most area, or that she has an inability to establish and maintain effective relationships.  Rather, she has experienced difficulty (but not complete inability) with respect to relationships, as contemplated by the 50 percent rating.   She is socially impaired and her productivity has been reduced, both on account of her PTSD symptoms, again matching the criteria for a 50 percent rating.  

In light of the medical evidence that the Veteran's level of functioning will vacillate, the Board finds further that a rating of 50 percent compensates her to the extent practical for her occupational and social impairment due to her PTSD during both periods of high efficiency and decreased efficiency.  38 C.F.R. §§ 4.1, 4.10, 4.130, DC 9411.

In reaching this decision the Board has considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim for a higher rating, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to a rating in excess of 50 percent for PTSD for the period prior to May 31, 2013, and from August 1, 2013 forward is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


